Case: 21-40784     Document: 00516458667         Page: 1     Date Filed: 09/02/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 2, 2022
                                  No. 21-40784
                                                                       Lyle W. Cayce
                                                                            Clerk

   Zane Sweetin; Rebecca Foster, as personal representative and next
   friend of A.S., a minor, in place and stead of Michael Stefek, deceased,

                                                           Plaintiffs—Appellants,

                                      versus

   City of Texas City, Texas; Wendell Wylie,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-233


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Texas City’s “permit officer” handles applications for ambulance
   permits for the City. One day, he spotted an ambulance without a permit.
   He knew he was powerless to issue citations to the drivers himself, so he
   summoned someone who could (the Fire Marshal). While waiting for the
   Fire Marshal to show up, the officer repeatedly told the ambulance drivers
   that they were detained, that they could not leave, and that they must stay.
   He did not have that power, but he did it anyway. The Fire Marshal showed
   up about thirty minutes later and issued them citations. The ambulance
Case: 21-40784      Document: 00516458667           Page: 2   Date Filed: 09/02/2022




                                    No. 21-40784


   drivers sued, claiming this violated their Fourth Amendment rights. We
   agree. And because the officer acted beyond the scope of his discretionary
   duties as “permit officer,” he is not entitled to qualified immunity. But the
   claim against the City fails because the officer did not have final policymaking
   authority. Thus, we AFFIRM in part, REVERSE in part, and REMAND
   for proceedings consistent with this opinion.
                                          I.
          Wendell Wylie is a captain in the Texas City Fire Department. The
   Fire Marshal authorized him to serve as the City’s “EMS Administrator,”
   to handle the permitting of private-sector, non-emergency ambulances.
   Wearing this hat, he can investigate whether permit-applicants meet state
   and local ambulance requirements.           He is also given the authority to
   “[d]evelop such reasonable regulations subject to the approval of the City
   Commission as may be necessary for the proper enforcement and
   implementation” of the City’s rules about ambulance services.
          Zane Sweetin and Michael Stefek worked for Windsor as emergency
   medical technicians. They drove their ambulance to Texas City for a routine
   pick-up at a nursing home. Unbeknownst to them, Windsor no longer had a
   permit, so driving into the City for this routine pick-up would violate a Texas
   City ordinance. Sweetin and Stefek parked the ambulance outside the
   nursing home and went inside to get the patient. Wylie was driving by in his
   Fire Department vehicle when he spotted the Windsor ambulance parked
   outside. He knew Windsor was permitless, so he pulled in to “investigate,”
   which just meant snapping a few pictures of the ambulance.
          Around this time, Sweetin and Stefek came out with their patient.
   Once the patient was in the ambulance, Wylie pulled up and asked Sweetin
   and Stefek some questions about why they were there and where they were
   headed. They declined to answer, citing the patient’s confidentiality. Then




                                          2
Case: 21-40784      Document: 00516458667          Page: 3   Date Filed: 09/02/2022




                                    No. 21-40784


   Wylie said he would let them complete their trip before talking with them.
   Off they went to drop the patient off at a dialysis clinic in La Marque. During
   the drive, Wylie called the Fire Marshal and asked him to come issue citations
   to Sweetin and Stefek. Sweetin and Stefek parked under the awning outside
   the entrance of the clinic; Wylie backed into a spot near the front of the
   ambulance.
          The Fire Marshal had not yet arrived when Sweetin and Stefek
   finished their drop-off. As they loaded the stretcher back into the ambulance,
   Wylie approached them and said: “You are detained. You are not allowed to
   leave. You must wait right here.” This struck Sweetin and Stefek as
   bizarre—a man in a paramedic’s uniform, driving a Texas City Fire
   Department vehicle, detaining them in a city other than Texas City. They
   sat in their ambulance and discussed whether they should just drive off. On
   the one hand, they knew Wylie was not a police officer. On the other, they
   did not know whether he nevertheless had the authority to detain them.
          They ended up waiting around and submitting to Wylie’s apparent
   show of authority. Sweetin finished some of the paperwork for the transfer
   they had just completed. Stefek called their supervisor at Windsor to try and
   talk with Wylie, but Wylie told them to stay in the ambulance and wait for the
   Fire Marshal. Sweetin recalls that Wylie was “rude” and told them to “get
   the F back into the vehicle.” They waited there until the Fire Marshal
   showed up. He asked them a few questions, gave them their citations, and
   they went on with their work day.
          Wylie knew he did not have the authority to detain Sweetin and
   Stefek. He called the Fire Marshal because he did not even have the power
   to issue them a citation. But he maintains that they were free to leave
   whenever they wanted. By his telling, he identified himself as the EMS




                                         3
Case: 21-40784     Document: 00516458667           Page: 4   Date Filed: 09/02/2022




                                    No. 21-40784


   supervisor, sat in his vehicle while they waited, and never displayed a weapon
   or used any physical force.
          Subsequently, Sweetin and Stefek sued Wylie (in his individual
   capacity) and the City under 42 U.S.C. § 1983, alleging that they were
   unreasonably seized in violation of the Fourth Amendment. After discovery,
   Wylie and the City moved for summary judgment, which the district court
   granted.
          The court held that even if there was a genuine dispute of material fact
   about whether Wylie unconstitutionally seized Sweetin and Stefek, the law
   was not clearly established enough to survive qualified immunity. And as for
   the City, the court held that under Texas law, Wylie did not have “final
   policymaking authority,” so the City could not be held liable for his actions.
   Sweetin and Stefek appealed.
                                         II.
          We review the grant of summary judgment de novo. Lewis v. Sec’y of
   Pub. Safety & Corr., 870 F.3d 365, 368 (5th Cir. 2017). Summary judgment is
   proper if the movant shows that there is no genuine dispute of material fact
   and that the movant is entitled to judgment as a matter of law. Sanders v.
   Christwood, 970 F.3d 558, 561 (5th Cir. 2020) (citing Fed. R. Civ. P. 56(a)).
   A fact is “material” if resolving it one way or another would change the
   outcome of the lawsuit. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 325
   (5th Cir. 2009). A genuine dispute over that fact exists if “the evidence is
   such that a reasonable jury could return a verdict for the nonmoving party.”
   McCarty v. Hillstone Rest. Grp., Inc., 864 F.3d 354, 357–58 (5th Cir. 2017)
   (quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)).
   We view the evidence in the light most favorable to the nonmovant and
   resolve factual controversies in the nonmovant’s favor. Id. (citing Little v.
   Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)).




                                         4
Case: 21-40784        Document: 00516458667         Page: 5     Date Filed: 09/02/2022




                                     No. 21-40784


                                          A.
          Qualified immunity protects government officials acting within their
   authority from individual liability “when their actions could reasonably have
   been believed to be legal.” Morgan v. Swanson, 659 F.3d 359, 412 (5th Cir.
   2011) (en banc). Once a government official establishes that his conduct was
   within the scope of his discretionary authority, it is up to the plaintiff to show
   that (1) the official “violated a statutory or constitutional right,” and (2) the
   right was “clearly established at the time.” Bevill v. Fletcher, 26 F.4th 270,
   275 (5th Cir. 2022) (quoting Benfield v. Magee, 945 F.3d 333, 337 (5th Cir.
   2019)). The first part of the rule often gets overlooked: To even get into the
   qualified-immunity framework, the government official must “satisfy his
   burden of establishing that the challenged conduct was within the scope of
   his discretionary authority.” Cherry Knoll, L.L.C. v. Jones, 922 F.3d 309, 318
   (5th Cir. 2019).
          That oft-overlooked threshold requirement is dispositive here. To
   figure out whether an official was acting within the scope of his duties, we
   look to state law. See id. at 318–19; see also Cummings v. Davenport, 906 F.3d
   934, 943 (11th Cir. 2018) (W. Pryor, J.) (relying on state law to define the
   scope of discretionary authority).
          Wylie was not acting within the scope of his discretionary authority
   because state law does not give a permit officer the authority to conduct stops
   of any kind. Cherry Knoll, 922 F.3d at 318–19 (looking to how state law
   defines the duties of an official to determine the scope of his discretionary
   duties). In fact, it says the contrary: Texas law criminalizes a public official’s
   act of “intentionally subject[ing]” a person to “seizure” “that he knows is
   unlawful.” Tex. Penal Code § 39.03. Wylie intentionally subjected the
   Sweetin and Stefek to seizure, and Wylie admits he knew he had no authority




                                           5
Case: 21-40784      Document: 00516458667           Page: 6     Date Filed: 09/02/2022




                                     No. 21-40784


   to stop them. For these reasons, we hold that Wylie is not entitled to
   qualified immunity.
                                          B.
          While Sweetin and Stefek prevail on their first claim, they fail on the
   second. The City cannot be held liable under 42 U.S.C. § 1983 because Wylie
   does not have any final policymaking authority. Section 1983 allows suits
   against “person[s]” for violating federal rights. 42 U.S.C. § 1983. That term
   includes municipalities like Texas City. See Monell v. Dep’t of Soc. Servs., 436
   U.S. 658, 690 & n.54 (1978). But a city cannot be held liable under § 1983 on
   a respondeat superior theory of liability. Shumpert v. City of Tupelo, 905 F.3d
   310, 317 (5th Cir. 2018). Rather, a city can be liable only if one of its policies
   or customs caused the injury. Roque v. Harvel, 993 F.3d 325, 331 (5th Cir.
   2021) (citing Monell, 436 U.S. at 694). For a city to be liable under § 1983,
   the plaintiff must show “(1) a policymaker, (2) an official policy, and (3) a
   violation of constitutional rights whose moving force is the policy or
   custom.” Horvath v. City of Leander, 946 F.3d 787, 793 (5th Cir. 2020).
          And there are three ways to show an “official policy”: (1) “written
   policy statements, ordinances, or regulations”; (2) a “widespread practice
   that is so common and well-settled as to constitute a custom that fairly
   represents” the city’s policy; or (3) under “rare circumstances,” a single act
   can be considered a policy if done by an official or entity with “final
   policymaking authority.” Webb v. Town of Saint Joseph, 925 F.3d 209, 214
   (5th Cir. 2019) (citations and quotations omitted). Sweetin and Stefek do
   not try to establish either of the first two, but instead argue that Wylie had
   “final policymaking authority.”
          Whether Wylie had final policymaking authority is a question of state
   law. Id. at 215. A final policymaker is one that has “the responsibility for
   making law or setting policy in any given area of a local government’s




                                           6
Case: 21-40784      Document: 00516458667            Page: 7    Date Filed: 09/02/2022




                                      No. 21-40784


   business,” Robinson v. Hunt County, 921 F.3d 440, 448 (5th Cir. 2019)
   (quotation omitted)—one that “decide[s] the goals for a particular city
   function and devise[s] the means of achieving those goals,” Zarnow v. City of
   Wichita Falls, 614 F.3d 161, 167 (5th Cir. 2010). Where state law does not
   show that a certain official is a final policymaker, there may still be an avenue
   to liability if the final policymaker either expressly or impliedly delegated final
   policymaking authority to the official. Webb, 925 F.3d at 215. To be sure, not
   every delegation of authority is one of policymaking authority, and the court
   has “long recognized that the discretion to exercise a particular function does
   not necessarily entail final policymaking authority over that function.” Valle
   v. City of Houston, 613 F.3d 536, 542–43 (5th Cir. 2010) (quotation omitted);
   see Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir. 1984) (en banc)
   (“Policymakers act in the place of the governing body in the area of their
   responsibility; they are not supervised except as to the totality of their
   performance.”).
          Texas City is a home-rule city named after the State of Texas. See
   Tex. Local Gov’t Code § 1.005; Powell v. City of Houston, 628 S.W.3d 838,
   842 (Tex. 2021) (“Home-rule cities may exercise all powers not denied to
   them by the Constitution or state law.”). Texas City’s charter makes the
   City Commission its governing body, giving it the power to “exercise, or
   cause to be exercised, all powers conferred upon the city by [the] Charter or
   by applicable law.” Tex. City Charter art II, § 1. That includes the power to
   enact city ordinances. Id. art. III, § 6. One such ordinance, relating to the
   regulation of non-emergency ambulance services, creates the “permit
   officer” position, which has a slew of enumerated duties pertaining to
   granting or denying applications for ambulance permits.                Tex. City
   Ordinance § 35.10. Subsection (H) of that ordinance entrusts the permit
   officer with the duty to “[d]evelop such reasonable regulations subject to the
   approval of the City Commission as may be necessary for the proper




                                           7
Case: 21-40784      Document: 00516458667             Page: 8   Date Filed: 09/02/2022




                                       No. 21-40784


   enforcement and implementation of the provisions of this subchapter.” Id.
   § 35.10(H).
          Sweetin and Stefek argue that this subsection is a delegation of final
   policymaking authority. But as is clear from the text of that subsection, any
   authority the permit officer is given is “subject to the approval of the City
   Commission.” Id. Thus, any authority Wylie has is not “final.” Webb, 925
   F.3d at 214 (5th Cir. 2019).
          Furthermore, the fact that Wylie is “responsible for the everyday
   operations of the EMS Department” is immaterial because such a
   responsibility only indicates decision-making authority rather than
   policymaking authority. See Webb, 925 F.3d at 214; Valle, 613 F.3d at 542–
   43; Bennett, 728 F.2d at 769. Consequently, we hold that Wylie does not have
   any final policymaking authority, either by delegation or otherwise. And
   thus, the City cannot be held liable.
                                   *        *         *

          Accordingly, we AFFIRM in part, REVERSE in part, and
   REMAND to the district court for further proceedings consistent with this
   opinion.




                                            8